Filed 12/23/22 P. v. Julian CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B313374
                                                           (Super. Ct. No. 17F-11660)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

CODY ADAM JULIAN,

     Defendant and Appellant.


      Cody Adam Julian appeals a judgment following his
conviction in a retrial of committing lewd acts on a child (Pen.
Code,1 § 288, subd. (a)) (counts 1-4) and sexual penetration of a
child under the age of 10 (§ 288.7, subd. (b)) (count 5). For counts
1 through 4, the trial court sentenced him to an aggregate nine
years in prison plus a 15-year-to-life sentence on count 5. We
conclude, among other things, that: 1) the trial court did not err
by admitting evidence of “child abuse interdisciplinary team”


      All statutory references are to the Penal Code unless
         1

otherwise stated.
(CAIT) interviews with the child victim; 2) Julian has not shown
ineffective assistance of counsel; 3) substantial evidence supports
the convictions on count 4 (a lewd act on the child in a
recreational vehicle (RV)) and on count 5 (sexual penetration of
the child in an RV); 4) the court erred by giving a unanimity
instruction on count 5 but the error was not prejudicial; 5) the
court erred by not giving a unanimity instruction on count 3 (a
lewd act near a tree); and 6) the abstract of judgment does not
reflect Julian’s presentence custody credits. We reverse the
conviction on count 3 and remand for resentencing and correction
of the abstract of judgment. In all other respects, we affirm.
                               FACTS
       A jury convicted Julian of four counts of lewd acts upon a
child (§ 288, subd. (a)) and one count of sexual penetration of a
child under 10 years of age (§ 288.7, subd. (b)). In 2019, we
reversed these convictions and remanded the case for a new trial
because the trial court had admitted highly prejudicial expert
testimony. (People v. Julian (2019) 34 Cal.App.5th 878, 885.)
       On retrial, the People alleged that counts 1 and 2 involved
Julian’s lewd conduct with the child when they were near a
truck. Count 3 involved a lewd contact near a tree. Count 4
involved Julian’s lewd touching in an RV. Count 5 involved his
sexual penetration of the child when they were in an RV.
       B., then a 13-year-old girl, testified that Julian had
committed lewd acts on her when they were alone. Julian lived
with B. and her sisters. B. reported Julian’s sexual abuse. She
appeared at four interviews with police and a CAIT interviewer
where she described Julian’s actions. Julian’s defense counsel
objected to the admission of CAIT interview 3. The trial court




                                 2
overruled the objection and admitted all the child‘s interviews
into evidence.
      In a 2016 recorded interview with Police Detective Ortega,
B., who was eight years old at that time, said she played hide and
seek with Julian. He told her to sit on his lap and then put his
“fingers up [her] pants.”
      In her first recorded CAIT interview, B. said Julian picked
her up and went behind her father’s truck. He stuck his “fingers
up [her] pants” and “just felt around” inside her “underwear.” In
a second incident near the truck, he repeated this conduct. In
another incident, she and Julian were playing hide and seek.
They hid behind a tree. Julian told her to sit on his lap. She
complied. He “felt around” inside her “underwear.”
      In a second recorded CAIT interview in 2016, B said Julian
touched her “private area” with “his fingers.” He put her on his
lap when they were in a bed. She said he went “a little tiny bit
up” and “inside of me” and it felt “painful.”
      B.’s third recorded CAIT interview occurred in 2018. She
said she had remembered “different things” while talking to her
mother. Julian asked her to sit on his lap when they were
playing hide and seek near a tree when she was seven. He put
his hand in her “private area” and it hurt. When she was eight,
they were laying down in bed in the RV. He put his finger in her
private area.
      At trial, B. testified she told the truth when interviewed by
police and the CAIT interviewer. When she and Julian were near
a truck, he “stuck his hand in [her] pants.” His hand went under
her underwear and he touched her vagina. In a second incident
near the truck, he went under her underwear and touched her
“butt.” She could not remember Julian committing any lewd act




                                3
by a tree. As to Julian’s sexual conduct in the RV, the People
introduced CAIT interviews 1, 2, and 3. B. testified “there were
two incidents in the RV.”
       Julian denied B.’s claims. He testified he did not put his
hands in B.’s pants or inside her underwear, and he did not put
his finger in her vagina. B. never sat on his lap.
                            DISCUSSION
                     Admitting CAIT Interview 3
       Julian contends the trial court erred by admitting the
child’s statements in CAIT interview 3 “because the
circumstances did not provide sufficient indicia of reliability.”
(Boldface omitted.) We disagree.
       Before admitting an out-of-court statement by a child
victim under the age of 12 “describing any act of child abuse,” the
trial court must find “that the time, content, and circumstances of
the statement provide sufficient indicia of reliability.” (Evid.
Code, § 1360, subd. (a)(2).) Factors involving the reliability
include: (1) “spontaneity and consistent repetition”; (2) “the
mental state of the declarant”; (3) “use of terminology unexpected
of a child of a similar age”; and (4) “lack of a motive to fabricate.”
(In re Cindy L. (1997) 17 Cal.4th 15, 30.) “[T]he child’s ability to
understand the duty to tell the truth” is relevant. (Ibid.; People
v. Brodit (1998) 61 Cal.App.4th 1312, 1330.) Factors supporting
reliability include the lack of evidence that the statements were a
product of prompting or suggestive questioning. (People v.
Roberto V. (2001) 93 Cal.App.4th 1350, 1375.) Children may
have conflicting memories of collateral details, but the critical
factor is whether the child’s “general outline of abuse . . .
remained constant.” (People v. Eccleston (2001) 89 Cal.App.4th
436, 446.)




                                  4
       In the 2018 third CAIT interview, B. said she knew she had
“to tell the truth.” She knew the reason for this interview was
because she “remembered” some “different things” while talking
to her mother. The interviewer asked, “Did anybody tell you
what to say to me today?” B. responded, “No.” B. said when she
was seven years old, Julian asked her to sit on his lap when they
were playing hide and seek near a tree. The interviewer asked,
“What happened?” B. said Julian “put his hands” in “my private
area” and “it hurt[].” Julian stuck his hand “in [her] underwear.”
B. said another incident occurred when she was eight years old in
the RV. The interviewer asked, “What was he doing?” B. said he
“was putting his finger in [her] private area.”
       Reliability of the child’s statements was shown because B.
knew the “duty to tell the truth.” (In re Cindy L., supra, 17
Cal.4th at p. 30.) The interviewer did not suggest the answers to
the questions. (People v. Roberto V., supra, 93 Cal.App.4th at
p. 1375.) There was no evidence B. had a motive to lie.
(Cindy L., at p. 30.) B. used the type of “terminology” that would
be expected of a child of young age. (Ibid.) There was no showing
of any mental state that would prevent her from telling the truth.
(Ibid.)
       B. said she remembered events when talking with her
mother. Julian notes the third CAIT interview took place in
2018, but the first two CAIT interviews occurred in 2016. He
claims B.’s recent memory of these older incidents was not fresh
in her mind, and she was influenced by her mother. But in the
third CAIT interview, B. said no one told her what to say to the
interviewer. She had no trouble describing his lewd acts. B.’s
trial testimony shows her mother had not influenced her. B.
testified she told the truth and her mother did not tell her what




                                5
to say to police in that interview or in “other proceedings.” She
had some difficulty remembering some collateral details. But her
“general outline of abuse . . . remained constant” in all three
CAIT interviews. (People v. Eccleston, supra, 89 Cal.App.4th at
p. 446.) She described Julian’s pattern for his sexual attacks, and
this “consistent repetition” bolstered the reliability of her
statements. (In re Cindy L., supra, 17 Cal.4th at p. 30.) The trial
court did not err by admitting all the interviews.
                   Ineffective Assistance of Counsel
       Julian contends his trial counsel was ineffective because he
did not object to “all of [B’s] interviews rather than just the third
CAIT interview.” He claims all the interviews lacked sufficient
reliability to be admitted. We disagree.
       To establish ineffective assistance of counsel, 1) the
attorney’s performance must fall below the objective standards of
reasonable representation by competent counsel, and 2) counsel’s
actions must result in prejudice. (Strickland v. Washington
(1984) 466 U.S. 668, 688, 694 [80 L.Ed.2d 674, 693, 697-698]; In
re Marquez (1992) 1 Cal.4th 584, 603.) There is a “ ‘ “ ‘ “strong
presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” ’ ” ’ ” (People v. Coffman and
Marlow (2004) 34 Cal.4th 1, 86.) Consequently, the appellant
must meet a strong burden to prevail on this claim. (Ibid.)
       Here Julian has failed to provide a complete and adequate
record to raise an ineffective assistance of counsel claim. (People
v. Mendoza Tello (1997) 15 Cal.4th 264, 267.) The record does not
contain counsel’s explanations for his decisions, his strategy, or
decision-making process. Julian claims his trial counsel did not
object because of “ignorance or mistake.” But this is speculation
based on an incomplete record, and speculation does not suffice.




                                 6
(Id. at pp. 266-267.) Yet even on the record we have, Julian has
not shown that his counsel lacked legitimate reasons to support
his decisions.
       “ ‘The choice of when to object is inherently a matter of trial
tactics not ordinarily reviewable on appeal.’ ” (People v. Riel
(2000) 22 Cal.4th 1153, 1197.) Here not objecting did not
constitute ineffective assistance because an objection would not
be successful as the child’s interviews had a sufficient indicia of
reliability. (People v. Bradley (2012) 208 Cal.App.4th 64, 90.)
“Failure to raise a meritless objection is not ineffective assistance
of counsel.” (Ibid.)
       Julian notes that during cross-examination of the child in
his first trial, his former counsel obtained “admissions” that the
child told “lies.” He claims his current trial counsel should have
objected to all the child’s interviews by citing that prior testimony
and should have adopted the cross-examination technique used in
the first trial.
       That Julian’s current trial counsel did not agree with the
child cross-examination technique used in the first trial does not
show ineffective assistance. (People v. Jennings (1991) 53 Cal.3d
334, 379; see also People v. Cleveland (2004) 32 Cal.4th 704, 746.)
His current counsel could have concluded that the child’s
statements about “lies” in response to cross-examination in the
first trial were not actual admissions that she had lied. They
were the result of a tricky child cross-examination technique that
the child did not understand.
       As the People note, in the first trial, defense counsel asked
about details the child gave in interviews. But instead of asking
whether her details were correct or incorrect, counsel gave the
child only the binary choice of whether they were the “truth” or “a




                                  7
lie.” The child did not understand that there was more than a
“truth or lie” answer to these questions. As the People note, on
redirect, the prosecutor in the first trial was able to rehabilitate
the child’s credibility by showing the child was not admitting that
she lied, she was only agreeing with counsel that the particular
statements were incorrect. Counsel could have reasonably
decided that because her statements were the result of a
misunderstanding, they did not impeach her credibility.
Moreover, counsel could have concluded that trying to convince
jurors that the child lied based on the type of examination
questions she faced in the first trial would backfire. It could
cause jurors to be angry with the defense for attempting to
impeach the child on a ground that jurors would view to be
patently meritless.
                         Substantial Evidence
       Julian contends there was insufficient evidence to support
a conviction on both count 4 (lewd act with a child in the RV) and
count 5 (sexual penetration of a child in the RV). He claims there
was no evidence that there were two separate crimes committed
in the RV. We disagree.
       In deciding the sufficiency of the evidence, we draw all
reasonable inferences in support of the judgment. We do not
weigh the evidence, decide credibility, or resolve evidentiary
conflicts. (People v. Lindberg (2008) 45 Cal.4th 1, 27; People v.
Ochoa (1993) 6 Cal.4th 1199, 1206.)
       In CAIT interviews 1 and 2, B. described the crime where
she and Julian were sitting on a bed in the RV. Julian told her to
sit on his lap. While in that position, Julian put his hand in her
pants. He went “inside” her private area and it was painful.
This formed the basis for the conviction on count 5.




                                 8
       In CAIT interview 3, B. described a different crime in the
RV. She said she and Julian were both “laying down on the bed
in the RV.” “We were both facing up and he had his head . . .
looking at me.” While in that position, he put his fingers on her
private area. This separate crime formed the basis for the
conviction on count 4.
       The crimes and the method of committing them were
different. One was committed when the child was in an upright
position on his lap, the other when Julian and the child were
laying horizontally on the bed.
       Julian claims there was evidence suggesting there was only
one crime in the RV. But the issue is not whether some evidence
supports appellant, it is whether substantial evidence supports
the judgment. He claims B.’s trial testimony was conflicting. B.
was asked how many times “this happen[ed] inside the RV.” She
responded, “I think like once or twice.” Later she testified there
were “two incidents in the RV.” (Italics added.) We do not resolve
conflicts in the evidence; that is a matter decided by the trier of
fact. (People v. Ochoa, supra, 6 Cal.4th at p. 1206.) Jurors could
have reasonably concluded that her inconclusive response was
replaced by her affirmative testimony that there were two
incidents. They could reasonably reject one portion of her
testimony and find the other to be credible. We do not reweigh
the evidence or make credibility determinations. (Ibid.)
                  Unanimity Instruction on Count 5
       Julian contends the trial court erred “by failing to give a
unanimity instruction requiring that jurors agree two acts were
committed in the [RV] in order to convict on Count 5” involving
sexual penetration.




                                9
       The People respond that because there was only testimony
about one act of sexual penetration on count 5, there was no need
for a unanimity instruction. We agree.
       “In a criminal case, a jury verdict must be unanimous.”
(People v. Russo (2001) 25 Cal.4th 1124, 1132.) When the
evidence shows the defendant committed more than one crime for
a particular count, a unanimity instruction is required. (Ibid.)
This instruction prevents the problem of some jurors believing
the defendant committed one crime, “while other jurors believed
him guilty of the other, resulting in no unanimous verdict that he
was guilty of any [crime]” for that count. (Ibid.)
       In Julian’s first trial, the trial court gave a unanimity
instruction on count 5. In the second trial, the court decided to
give the same unanimity instruction for count 5 as follows: “The
People have presented evidence of more than one act to prove
that the defendant committed this offense. You must not find the
defendant guilty unless you all agree that the People have proved
that the defendant committed at least one of these acts and you
all agree on which act he committed.”
       In the first trial, the trial court properly gave a unanimity
instruction because the child testified about two acts of sexual
penetration. But in the retrial, the child only testified to one act
of sexual penetration–that Julian penetrated her vagina.
Consequently, the court erred by giving a unanimity instruction.
(People v. Coryell (2003) 110 Cal.App.4th 1299, 1307.)
       Julian contends giving the instruction is reversible error
because the trial court provided jurors with “an invalid legal
theory.” The People respond that the court only gave the jury a
factually inadequate summary–“a kind the jury was ‘fully




                                10
equipped to detect,’ ” and this does not constitute reversible error.
We agree.
       In People v. Aledamat (2019) 8 Cal.5th 1, 7, our Supreme
Court distinguished between an instruction that involves a
legally inadequate theory and one that involves a factually
inadequate one. A “legally inadequate theory” is one where the
theory “is incorrect because it is contrary to law.” (Ibid.) But a
“factually inadequate theory” involves one where the evidence
does not support the theory. (Ibid.) “ ‘[I]f the inadequacy of proof
is purely factual, a kind the jury is fully equipped to detect,
reversal is not required whenever a valid ground for the verdict
remains . . . .’ ” (Ibid.) That is the case here. The trial evidence
in this case conclusively showed that there was only one act;
therefore, Julian’s claim has no merit.
                   Unanimity Instruction for Count 3
       Julian contends the trial court erred by not giving a
unanimity instruction for count 3 involving the lewd acts by the
tree. He claims the child described two lewd acts by the tree in
her CAIT interviews and the conviction must be reversed. We
agree.
       In CAIT interview 1, B. said when she was eight years old,
she was playing hide and seek. They hid behind a tree. Julian
told her to sit on his lap. She complied. Then Julian committed a
lewd act.
       In CAIT interview 3, B. said she remembered “different
things.” She said when she was seven years old, they were
playing hide and seek. Julian asked her if she wanted to sit on
his lap. She said yes. She was sitting on tree leaves. She said
that “pokey leaves were poking [her].” She sat on his lap and
Julian committed a lewd act.




                                 11
       These incidents occurred at different times, one when she
was eight years old and one when she was seven. One involved
Julian telling her to sit on his lap, the other involved the child
deciding to sit on his lap because the “pokey leaves were poking
[her].” As Julian notes, the CAIT interviewer in the third CAIT
interview appeared to conclude the child was describing a
different incident by the tree than the one in the first CAIT
interview, and jurors could have reached the same conclusion.
       The child’s trial testimony did not provide clarity. B. said
she may have been eight years old in the incident described in
the third CAIT interview. She could not remember Julian
committing any lewd act by a tree.
       In closing argument, the prosecutor referred the jury to B.’s
first CAIT interview. But, as Julian notes, he did not tell them
“they could not rely on her third CAIT interview or that they had
to unanimously agree on an act.” (People v. Melhado (1998) 60
Cal.App.4th 1529, 1536.)
       Count 3 involved a lewd act committed near a tree, but
jurors reviewing the first and third CAIT interviews could find
there were two lewd acts. Some jurors could have relied on the
incident described in the first CAIT interview, others on the
incident in the third interview, “resulting in no unanimous
verdict that he was guilty of any [crime]” in count 3. (People v.
Russo, supra, 25 Cal.4th at p. 1132.)
                      The Abstract of Judgment
       At sentencing, the trial court found Julian was entitled to
2,037 days of presentence custody credits. The abstract of
judgment lists his presentence custody credits to be 2,022 days.
The abstract of judgment must be corrected.




                                12
                           DISPOSITION
      The conviction on count 3 is reversed. The sentence
previously imposed is vacated. A new sentencing hearing as to
the remaining counts is ordered.
      The trial court is directed to correct the abstract of
judgment to reflect 2,037 days of presentence custody credits and
transmit a copy of the corrected abstract of judgment to the
Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:



             YEGAN, J.



             CODY, J.*




     *Judge   of the Ventura Superior Court assigned by the Chief
Justice pursuant to article VI, section 6 of the California
constitution.


                               13
                  Jacquelyn H. Duffy, Judge

           Superior Court County of San Luis Obispo

               ______________________________



      David Andreasen, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Gary A. Lieberman,
Deputy Attorneys General, for Plaintiff and Respondent.